Citation Nr: 1201855	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for foot fungus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.  The case was remanded by the Board for additional development in June 2009 and is now ready for appellate review.  


FINDING OF FACT

The current foot fungus has been related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, foot fungus was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment reports, to include the reports from the December 1971 separation examination and medical history collected at that time, do not reflect evidence of a foot fungus.  Therefore, foot fungus was not noted in the medical records during service.

Nonetheless, the post service evidence includes a November 2002 private treatment report documenting complaints of a severe fungal infection of both feet for 30 years, which places the onset of such complaints during service.  The assessment at that time included a severe fungal infection of both feet.  Also of record is a VA outpatient treatment report dated in May 2007 reflecting an assessment of tinea pedis, with the Veteran reporting that had had this condition since he served in Vietnam. 

A July 2007 statement from a VA podiatrist noted that the Veteran had chronic tinea pedis which the Veteran stated originated during his service in Vietnam.  The podiatrist explained that as it was the first time that he had met and examined the Veteran, he would "take him at his word" as to when the tinea infection started.  He concluded that it was possible that the Veteran's fungal infection of the feet originated during service due to the extreme heat, humidity and poor pedal hygiene a soldier would have experienced during service in Vietnam.  

This same podiatrist, pursuant to the instructions of the Board in the June 2009 remand, completed a more definitive opinion in July 2009 finding that it was at least as likely as not that the extreme heat and humidity the Veteran experienced while he served in Vietnam caused his chronic tinea pedis infection.  Also supporting the claim is a July 2009 statement from a private registered nurse finding that the Veteran's fungal infection of the feet was more than likely caused by the conditions he stated he experienced in Vietnam, to include high heat and humidity, use of communal showers, and poor foot care.  

The Veteran is competent to assert that he experienced symptoms of a foot fungus during his service in Vietnam and that these symptoms have continued to the present time.  The service treatment reports and DD Form 214 contain information documenting that he served in Vietnam, and his mother and wife submitted corroborating statements in July 2007 attesting to the fact that he did not have foot fungus prior to his service in Vietnam but that he has been suffering from foot fungus since his service therein.  

Finally, the Veteran submitted a credible statement in January 2010 explaining that while he served as a clerk during in Vietnam rather than as an infantryman (one of the bases for the denial of the claim by the RO as stated in the January 2010 supplemental statement of the case), his feet were nonetheless exposed to hot, humid, wet, and unsanitary conditions during his service in Vietnam.  

Substantially similar testimony as to the conditions the Veteran's feet were exposed to during his service in Vietnam was provided at the January 2009 hearing before the Board.  In short therefore, the Board finds that he has provided competent and credible statements establishing continuity of symptoms of foot fungus from service until the present time.  

While nothing was shown in service, given the positive medical evidence linking current disability due to foot fungus to service outlined above and the competent and credible lay statements of continuity of symptoms since service, the Board finds that the weight of the evidence supports the claim.  Therefore, service connection for foot fungus is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for foot fungus is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


